Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 6/29/22.  As directed by the amendment: claims 18-22, 27, 29-31, and 36 have been amended, claims 38-40 have been added, and no claims have been cancelled.  As such, claims 18-40 are pending in the instant application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: left side panel member, right side panel member, left side connection member, right side connection member, left side frame portion, and right side frame portion.

Claim Objections
Claims 18, 26, 29, and 35 are objected to because of the following informalities:  
Regarding claim 18, the language “a person” (line 15) is objected to for not maintaining consistency in claim terminology (see language “subject” in line 4); Examiner suggests amending to read –the subject--.
Regarding claim 26, the language “the inside of the upper frame portion” (line 2) is objected to as ‘the inside’ lacks antecedent basis; however, this does not rise to the level of indefiniteness as one of ordinary skill in the art would recognize that the upper frame portion would have an inside.  Examiner suggests amending to read –an inside of the upper frame portion--.
Regarding claim 29, the language “a person” (line 15) is objected to for not maintaining consistency in claim terminology (see language “subject” in line 4); Examiner suggests amending to read –the subject--.
Regarding claim 35, the language “the inside of the upper frame portion” (line 2) is objected to as ‘the inside’ lacks antecedent basis; however, this does not rise to the level of indefiniteness as one of ordinary skill in the art would recognize that the upper frame portion would have an inside.  Examiner suggests amending to read –an inside of the upper frame portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the language “the space formed by the upper and lower frame portions” (line 21) is unclear as it is not known if this is referring to the space formed by the upper and lower frame portions and the left side and right side panel members (see lines 13-14) or to some other space.  Examiner suggests amending to read -- the space formed by the upper and lower frame portions and left side and right side panel members--.
Regarding claim 20, the claim sets forth that the left side and right side panel members each comprise an ear hole (see line 2-3); however, this is unclear in light of the disclosure as it is unclear how the panel members (unlabeled in the figures, lacking antecedent basis in the spec) includes ear holes as it appears that the left and right side strap/connection members include the ear holes.  Fig. 3A-D, 4, and 5 show a strap/connection member which are configured to be secured to each other behind a neck of the subject (reference character 230 in these figures) and it is this element, the strap/connection member 230, which comprise an ear loop (reference character 240 in these figures).  It is unclear how the claimed device, including the upper and lower frame portions, left and right side panel members, left and right side connection members, comprises panel members comprising ear loops when it appears that the connection members include the ear holes.  This claim will be examined as best understood.
Regarding claim 29, the language “… and the right side configured …” (line 26-27) is unclear as it is not known if the term ‘the right side’ is intending to refer to the right side panel member (line 8-9) or the right side connection member (line 23-24).
Regarding claim 30, the claim sets forth that the left side and right side panel members each comprise an ear hole (see line 2-3); however, this is unclear in light of the disclosure as it is unclear how the panel members (unlabeled in the figures, lacking antecedent basis in the spec) includes ear holes as it appears that the left and right side strap/connection members include the ear holes.  Fig. 3A-D, 4, and 5 show a strap/connection member which are configured to be secured to each other behind a neck of the subject (reference character 230 in these figures) and it is this element, the strap/connection member 230, which comprise an ear loop (reference character 240 in these figures).  It is unclear how the claimed device, including the upper and lower frame portions, left and right side panel members, left and right side connection members, comprises panel members comprising ear loops when it appears that the connection members include the ear holes.  This claim will be examined as best understood.
Claims 19, 21-28, and 31-40 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-40 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18-40 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 18, the language “form a space therebetween and around a nose and mouth of a person wearing said system” (line 14-15, emphasis added) appears to claim the human body, which is non-statutory subject matter.  In order for a space to be formed around the nose and mouth of a person wearing the system, the person, a human organism, must be present in the claimed invention.  Examiner suggests amending to read –are configured to form a space therebetween and around a nose and mouth of the subject when in use—for example.
Regarding claim 29, the language “form a space therebetween and around a nose and mouth of a person wearing said system” (line 14-15, emphasis added) appears to claim the human body, which is non-statutory subject matter.  In order for a space to be formed around the nose and mouth of a person wearing the system, the person, a human organism, must be present in the claimed invention.  Examiner suggests amending to read –are configured to form a space therebetween and around a nose and mouth of the subject when in use—for example.
Claims 19-28 and 30-40 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18-19, 21, 25, 38, 27, 39, 29, 31, 34, 40, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (2011/0247626) in view of Walker et al. (2016/0199676) and Kim (2008/0223370).
Regarding claim 18, Chuang shows a respiratory protection system (see Fig. 2-5 and abstract for example) which includes a facial frame including an upper portion configured to contact and extend over the dorsum nasi and left and right cheeks of a subject (see Fig. 5, facial frame 1 which includes upper portion which contacts and extends over dorsum nasi and left and right cheeks of a subject as shown, see also annotated Fig. 3 and 4 below); a lower frame portion spaced apart from the upper frame portion and configured to contact and extend underneath the chin of a subject and along a right and left portion of the chin of the subject (see Fig. 5, facial frame 1 having a lower portion spaced form the upper portion and which contacts and extends under the chin and along right and left sides of the chin, see annotated Fig. 3 and 4 below); opposed and spaced apart left side and right side panel members extending from a left side of the upper frame to the left side of the lower frame and from a right side of the upper frame portion to the right side of the lower frame portion, respectively (see Fig. 5, facial frame 1 having left and right side panel members as claimed, the left side panel member shown in Fig. 5, in view of Figs. 2-5 one would recognize the facial frame having a similar right side panel portion, see annotated Fig. 3 and 4 below showing both upper and lower frame portions as well as left and right side panel members, the left and right sides being taken from the perspective of the wearer, i.e. left side of mask is left side of wearer), wherein the upper and lower frame portions, and the left and right side panel members form a space therebetween and around a nose and mouth of a person wearing the system for receiving a filter media, or for securing a material configured to receive a filter media (see annotated Figs. 3-4 below, the space defined by the part of the device not labeled as the frame portions or panel members, element 11 receives filter media 2, see para. 0014-0015); and side connection members which extend from the side panel members away from the space formed by the frame portions and panel members and configured to pass around ears of the subject (see Fig. 5, connection members 10, see para. 0014 for example).  Chuang appears to show the upper frame portion which contacts and extends over left and right cheekbones of the subject (see Fig. 5 and annotated Fig. 3 below); however, in the event that Chuang does not, Walker discloses a similar system which includes contacting over the subjects cheekbones (see Walker para. 0007 and 0041 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chuang system’s frame to contact and extend over the subject’s cheekbones, as taught by Walker, as such a shaped frame is known for prevent leakage (see Walker para. 0007).  The now modified Chuang system includes plural connection members, but is silent as to the connection members being left and right connection members which are configured to be secured to each other behind the neck of the subject; however, Kim teaches a similar device with this well-known left and right connection member configuration (see Kim Fig. 2 and 5 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s plural connection member configuration to be that of Kim, i.e. left and right connection members which pass around user’s ears and secure to each other behind a neck of the subject, as this would have been obvious substitution of one know connection member configuration for another and would provide predictable results, i.e. adjustable and secure fit of the respiratory protection system to the subject.



    PNG
    media_image1.png
    726
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    649
    740
    media_image2.png
    Greyscale


Regarding claim 19, the modified Chuang system’s filter media is removably secured to the upper and lower frame portions and the left side and right side panel members (see Chuang para. 0018, annotated Figs. 3-4 above).
Regarding claim 21, the modified Chuang system’s left and right side panel members each are comprised of elastic or stretchable material (see Chuang para. 0014, frame 1 being made of material “such as rubber or the like”, see annotated Fig. 3-4 above with respect to claim 18 showing panel members).
Regarding claim 25, the modified Chuang system’s upper or lower frame portion, or both include an elastomeric material (see Chuang para. 0014, frame 1 being made of material “such as rubber or the like”).
Regarding claim 38, the modified Chuang system left and right side panel members each have a forward edge that defines in part the space and includes left/right side frame portions extending along the forward edge from the upper to the lower frame portions (see annotated Fig. 4 below). 

    PNG
    media_image3.png
    649
    740
    media_image3.png
    Greyscale


Regarding claim 27, the modified Chuang system’s facial frame is a single piece including the upper and lower frame portions and the left side and right side frame portions (see Chuang annotated Fig. 4 above and Fig. 2 for example).
Regarding claim 39, the modified Chuang system’s material configured to receive a filter media includes a pocket formed within the material for receiving filter media (see Chuang Fig. 2-5 and para. 0014-0016 and 0018, pocket defined by the space between elements 12 and 11 which house the removable filter media 2).
Regarding claim 29, Chuang shows a respiratory protection system (see Fig. 2-5 and abstract for example) which includes a facial frame including an upper portion configured to contact and extend over the dorsum nasi and left and right cheeks of a subject (see Fig. 5, facial frame 1 which includes upper portion which contacts and extends over dorsum nasi and left and right cheeks of a subject as shown); a lower frame portion spaced apart from the upper frame portion and configured to contact and extend underneath the chin of a subject and along a right and left portion of the chin of the subject (see Fig. 5, facial frame 1 having a lower portion spaced form the upper portion and which contacts and extends under the chin and along right and left sides of the chin); opposed and spaced apart left side and right side panel members extending from a left side of the upper frame to the left side of the lower frame and from a right side of the upper frame portion to the right side of the lower frame portion, respectively (see Fig. 5, facial frame 1 having left and right side panel members as claimed, the left side panel member shown in Fig. 5, in view of Figs. 2-5 one would recognize the facial frame having a similar right side panel portion, see annotated Fig. 3 and 4 below showing both upper and lower frame portions as well as left and right side panel members, the left and right sides being taken from the perspective of the wearer, i.e. left side of mask is left side of wearer), wherein the upper and lower frame portions, and the left and right side panel members form a space therebetween and around a nose and mouth of a person wearing the system for receiving a filter media (see annotated Figs. 3-4 below, the space defined by the part of the device not labeled as the frame portions or panel members, element 11 receives filter media 2, see para. 0014-0015); a pocket within the space formed by the frame portions and the panel members and secured directly or indirectly to the frame portions and panel members, the pocket configured to receive a removable filter media (see Fig. 2-5 and para. 0014-0016 and 0018, pocket defined by the space between elements 12 and 11 which house the removable filter media 2); and side connection members which extend from the side panel members away from the space formed by the frame portions and panel members and configured to pass behind a neck of the subject (see Fig. 5, connection members 10, see para. 0014 for example).  Chuang appears to show the upper frame portion which contacts and extends over left and right cheekbones of the subject (see Fig. 5 and annotated Fig. 3 above); however, in the event that Chuang does not, Walker discloses a similar system which includes contacting over the subjects cheekbones (see Walker para. 0007 and 0041 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chuang system’s frame to contact and extend over the subject’s cheekbones, as taught by Walker, as such a shaped frame is known for prevent leakage (see Walker para. 0007).  The now modified Chuang system includes plural connection members, but is silent as to the connection members being left and right connection members which are configured to be secured to each other behind the neck of the subject; however, Kim teaches a similar device with this well-known left and right connection member configuration (see Kim Fig. 2 and 5 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s plural connection member configuration to be that of Kim, i.e. left and right connection members which pass around user’s ears and secure to each other behind a neck of the subject, as this would have been obvious substitution of one know connection member configuration for another and would provide predictable results, i.e. adjustable and secure fit of the respiratory protection system to the subject.



    PNG
    media_image1.png
    726
    693
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    649
    740
    media_image2.png
    Greyscale


Regarding claim 31, the modified Chuang system’s left and right side panel members each are comprised of elastic or stretchable material (see Chuang para. 0014, frame 1 being made of material “such as rubber or the like”, see annotated Fig. 3-4 above with respect to claim 29 showing panel members).
Regarding claim 34, the modified Chuang system’s upper or lower frame portion, or both include an elastomeric material (see Chuang para. 0014, frame 1 being made of material “such as rubber or the like”).
Regarding claim 40, the modified Chuang system left and right side panel members each have a forward edge that defines in part the space and includes left/right side frame portions extending along the forward edge from the upper to the lower frame portions (see annotated Fig. 4 below, it being understood that both left and right panel members having the forward edge and frame portions).


    PNG
    media_image3.png
    649
    740
    media_image3.png
    Greyscale

Regarding claim 36, the modified Chuang system’s facial frame is a single piece including the upper, lower, left side and right side frame portions (see Chuang annotated Fig. 3 above and Fig. 2 for example).

Claim(s) 20, 22, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Walker, and Kim as applied to claims 18 and 29 above, and further in view of Cheng (2005/0103344).
Regarding claim 20, the modified Chuang system is silent as to the left and right side panel members each including an ear hole configured to permit an ear of the subject to pass through the ear hole (with the interpretation that the panel members including the above annotated panel member and including portion of Kim’s straps not including fastening system defined by reference characters 22, 23, and 24); however, Cheng teaches a similar device which includes left and right side straps each including an ear hole configured to permit an ear of the subject to pass through.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s panels/connection members to include ear holes/configured as taught by Cheng, as this would have been obvious substitution of one know strap configuration for another and would provide predictable results.
Regarding claim 22, the modified Chuang system’s left and right side panel members each are comprised of elastic or stretchable material (see Chuang para. 0014, frame 1 being made of material “such as rubber or the like”, see annotated Fig. 3-4 above with respect to claim 18 showing panel members).
Regarding claim 30, the modified Chuang system is silent as to the left and right side panel members each including an ear hole configured to permit an ear of the subject to pass through the ear hole (with the interpretation that the panel members including the above annotated panel member and including portion of Kim’s straps not including fastening system defined by reference characters 22, 23, and 24); however, Cheng teaches a similar device which includes left and right side straps each including an ear hole configured to permit an ear of the subject to pass through.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s panels/connection members to include ear holes/configured as taught by Cheng, as this would have been obvious substitution of one know strap configuration for another and would provide predictable results.

Claim(s) 23-24 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Walker, and Kim as applied to claims 18 and 29 above, and further in view of Edwards (2009/0145444).
Regarding claim 23, the modified Chuang system is silent as to further including a flexible member bridging left and right sides of the lower frame portion extending underneath the chin; however, Edwards teaches a similar device which includes such a flexible member (see Edwards Fig. 2, flexible member 52, para. 0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system to include a flexible member, as taught by Edwards, in order to better maintain a seal when a user talks or moves their jaw.
Regarding claim 24, the modified Chuang system’s flexible member includes an elastomeric material (see Edwards para. 0038, “resilient nose chin piece 52” which is an elastomeric material as it is resilient and can resume its original shape when a deforming force is removed, see also para. 0036-0037).
Regarding claim 32, the modified Chuang system is silent as to further including a flexible member bridging left and right sides of the lower frame portion extending underneath the chin; however, Edwards teaches a similar device which includes such a flexible member (see Edwards Fig. 2, flexible member 52, para. 0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system to include a flexible member, as taught by Edwards, in order to better maintain a seal when a user talks or moves their jaw.
Regarding claim 33, the modified Chuang system’s flexible member includes an elastomeric material (see Edwards para. 0038, “resilient nose chin piece 52” which is an elastomeric material as it is resilient and can resume its original shape when a deforming force is removed, see also para. 0036-0037).

Claim(s) 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Walker, and Kim as applied to claims 18 and 29 above, and further in view of Kalatoor (2008/0023006).
Regarding claim 26, the modified Chuang system is silent as to further including a seal attached to the inside of the upper frame portion; however, Kalatoor teaches a similar device which includes a seal attached to an inside of the upper portion of the device (see Kalatoor Fig. 4, seal 10/12, see para. 0051 and 0052).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system to include a nose foam seal, as taught by Kalatoor, in order to provide a better seal between the mask and the subject.
Regarding claim 35, the modified Chuang system is silent as to further including a seal attached to the inside of the upper frame portion; however, Kalatoor teaches a similar device which includes a seal attached to an inside of the upper portion of the device (see Kalatoor Fig. 4, seal 10/12, see para. 0051 and 0052).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system to include a nose foam seal, as taught by Kalatoor, in order to provide a better seal between the mask and the subject.

Claim(s) 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Walker, and Kim as applied to claims 18 and 29 above, and further in view of Torbenson (2012/0247474).
Regarding claim 28, the modified Chuang system is silent as to the filter media being a material selected from the claimed group of mechanical filters; however, Torbenson teaches a similar device which includes filter media from the claimed group (see Torbenson para. 0030).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s filter media to be an N99 type, as taught by Torbenson, in order to provide high filtration efficiency (see Torbenson para. 0030).
Regarding claim 37, the modified Chuang system is silent as to the filter media being a material selected from the claimed group of mechanical filters; however, Torbenson teaches a similar device which includes filter media from the claimed group (see Torbenson para. 0030).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chuang system’s filter media to be an N99 type, as taught by Torbenson, in order to provide high filtration efficiency (see Torbenson para. 0030).
 
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive.
Applicant’s argument that the combination of Chuang, Walker, and Kim do not disclose a respiratory protection system including upper and lower frame portions and left and right side panel members that form a space therebetween and around a nose and mouth of a person wearing the system (see pg. 12 of the response) is not well-taken.  The newly amended claim limitation still reads on the frame and panel portions taught by Chuang as shown in the annotated Figs. 3-4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785